Citation Nr: 1421979	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Ischemic heart disease was not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the claimed disability and military service or any incident therein, to include any exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an February 2012 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, personnel records, VA and private medical treatment evidence, and the Veteran's statements.  In efforts to verify the Veteran's assertion of exposure to Agent Orange while stationed at El Toro, CA, the RO obtained reports from the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSSRC), and the Department of Defense (DoD) indicating that there was no record of any use, testing, or storage of tactical herbicides at El Toro.

Second, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his ischemic heart disease claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no competent or credible lay or medical evidence to support a relationship between his heart disorder and service.  Therefore, a VA examination is not necessary for disposition of the claim. 

Next, the Veteran was afforded the opportunity to testify before the Board in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the VLJ sought to identify evidence pertaining to documented Agent Orange exposure at El Toro.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The Veteran contends that he was exposed to Agent Orange while stationed at El Toro that caused or contributed to his post service diagnosis of, and treatment for, ischemic heart disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Certain chronic diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this case, no notations of ischemic heart disease or any characteristic manifestations thereof were noted in the Veteran's STRs.  There is also is no evidence that these ailments either manifested to a compensable degree within one year of the Veteran's departure from service, or is there any showing of continuity of symptomatology since the Veteran's service.  As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and ischemic heart disease may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served in Vietnam are presumed to have been exposed to Agent Orange and are entitled to service connection for ischemic heart disease on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has never claimed to have served in Vietnam.

Rather, the Veteran contends that he was exposed to Agent Orange at El Toro.  There is currently no evidence or presumption of secondary exposure to tactical herbicides such as Agent Orange in relation to El Toro, nor is there evidence on record that the base handled or sprayed Agent Orange.  In May 2012, the RO received an O36 Exposure to Herbicides report from the NPRC, which stated that there was no record of exposure to herbicides.  Also in May 2012, the JSSRC stated that El Toro was not included in the DoD's listing of herbicide use and test sites outside Vietnam.  These documents were included in the RO's May 2012 formal finding of lack of information required to corroborate exposure to herbicide agent (Agent Orange) associated with the Veteran's claim. 

The weight of the evidence demonstrates that a currently diagnosed heart disorder is not related to service.  To the extent that the Veteran contends that a current heart disorder is related to Agent Orange exposure in service, as a lay person, he is not competent to offer an opinion on a matter such a medically complex matter of nexus between heart disease and service.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and complex cardiovascular system.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Additionally, the Veteran is not credible in identifying exposure to Agent Orange in service, which he claims is the cause of his current heart disorder.  See Jandreau, 492 F.3d 1372.

Finally, service connection is not warranted on a direct basis.  The record demonstrates that the Veteran suffered a heart attack in 1992.  Treatment records from February 2002 to October 2009 reflect treatment for coronary artery disease.  However, the Veteran's records supply no evidence establishing an in-service event, injury, or disease pertinent to heart disease.  His STRs do not mention symptoms related to heart disease or any similar ailments.  Accordingly, he is not entitled to service connection on a direct basis. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In summary, the evidence does not establish that the Veteran's ischemic heart disease was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection for this disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


